I>y the Court:
The title upon which the plaintiff relied below purported to have been at one time vested in the Petaluma Water Company, through divers deeds made to that compány, and to have been subsequently conveyed by the company to plaintiff here, by a deed reciting that the Petaluma Water Company, the grantor therein, is an incorporated company, and purporting to be subscribed by the president and secrotary pro tern, of the company. ISTo evidence whatever, other than the recitals found in the deeds, was given or offered for the purpose of showing that the Petaluma Water Company was a corporation, or had any corporate existence. These recitals, found only in the deeds through which the plaintiff claimed, were not admis*505sible as evidence as against the defendant to establish the corporate existence of the Petaluma Company. There can be little question that, in deraigning title through a corporation, it is necessary to prove that the corporation had a legal existence.
Judgment and order denying a new trial reversed, and cause remanded.